Citation Nr: 0115529	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-21 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for a 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1962 to December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In February 2001, a hearing was held before the 
undersigned Member of the Board at the RO.

An application for a total disability rating based on 
individual unemployability (TDIU) was received by the RO in 
February 2001.  The file does not show that this claim has 
yet to be developed or adjudicated by the RO.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran testified that he filed a claim with the Social 
Security Administration (SSA).  This raises the possibility 
that there may be pertinent SSA medical records.  In 
Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized the need for VA to obtain and consider SSA medical 
records in cases involving the evaluation of disability.  
Thus, the RO should obtain and consider any SSA medical 
records.  

The veteran also testified that he had been denied VA 
Vocational Rehabilitation benefits.  A few recent VA 
Vocational Rehabilitation letters were associated with the 
claims folder; however, these were administrative in nature.  
The complete VA Vocational Rehabilitation should be 
associated with the claims folder and considered in 
adjudicating this claim.  

The veteran testified that he was receiving regular treatment 
for his service-connected psychiatric disability at the Dorn 
VA Medical Center (VAMC).  Some records have been obtained.  
The veteran submitted a December 1998 VA Mental Health Clinic 
note.  The RO obtained clinical notes from March to June 
1999.  However, review of the claim shows that the RO should 
obtain records beginning a year prior to the June 1998 VA 
examination.  

In light of the veteran's contentions, a social and 
industrial survey may provide useful information as to the 
extent and impact of the veteran's disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  The RO should associate the complete 
VA Vocational Rehabilitation and 
counseling folders with the claims folder 
until completion of the appellate 
process.

3.  A complete copy of the veteran's 
treatment records from June 1997 to the 
present should be obtained from Dorn VAMC 
and associated with the claims folder.  

4.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



